DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 10/06/2021 are fully considered as follows:
Applicant argues that the drawing objections to Fig. 2 should not be maintained in view of the amendments. This argument is persuasive. Therefore the drawing objection is not maintained.
Applicant argues that the 35 USC 102 rejection to claim 1 should not be maintained in view of Hayashi modeled all components as rigid components and none as flexible components such that Hayashi fails to support an anticipation rejection at least for this first reason. Claims 21 and 22 depend from claim 1 and further define how the simulator of claim 1 models the flexible components differently than the rigid components which is not shown or suggested by Hayashi. The argument is persuasive. Therefore, a new ground of rejection is below.
Hayashi does not teach predicting vibrations and in response adjusts the defined motion (with an optimizer) to suppress a portion of such predicted vibrations. Hayashi discusses "learning for reducing the vibration of the robot," but this learning is not predicting vibrations with a simulator. Hayashi teaches collecting vibration data by operating an already built robot and not using a "definition of a robot" to perform "a dynamic simulation of the robot performing the input animation" as called for in claim 1. Since Hayashi does not predict vibrations it cannot show the optimizer of claim 1 that adjusts the defined motions to "suppress a portion of the vibrations predicted by the dynamic simulation." However, Hayashi teaches [0006] the learning unit creates an improved operation program for reducing the vibration of the distal end section in the selected region. [0046] the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each 11 a, 12 a, 13 a, 14 a, 15 a, and 16 a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33 e is stored in the storage unit 33. Note that it is possible to use a well-known learning program and to achieve a reduction in the vibration of the distal end section of the robot R through various well-known learning technique. Therefore the argument is moot.
Hayashi is silent as to a user selecting "a set of marker points" on its rigid components and generating retargeted motion by "minimizing differences of the locations" of these marker points in the defined motion and the retargeted motion. [0050] provides no teaching that the controls in Hayashi involve generating a retargeted motion to suppress predicted vibrations "by allowing vibrations in the flexible components". However, “allowing vibrations in the flexible components” is not directed to the claim language and Hayashi teaches in [0050] small vibration may not be problematic while the distal end section of the robot R is just moving. Also, claim 9 teaches the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user. Therfore the argument is moot.
Claim 8, Hayashi fails to teach or even suggest that "a small amount of overshooting" would be allowed in the control of its robot arm to reduce global error.  Hayashi only tracks position information and fails to discuss retaining orientations of components let alone orientations of user-selected marker points on robot components as called for in claim 9. [0025] teaches that the robot controller moves a robot through "a plurality of predetermined orientations" without any discussion of retaining these predetermined orientations upon a modification of an initial operation program or that the orientations are of user-selected marker points. The argument is persuasive. Therefore, a new ground of rejection is below.
Claim 2 and 12, Inagaki merely indicates that collected/measured vibration data may include frequency and amplitude but is silent as to the usefulness or desirability of suppressing low frequency 
Claim 3 calls for the ends of the flexible components to be coupled to the rigid component "using constraint-based, two-way coupling." This is not shown or suggested by Hayashi as noted by the Office and is not shown by Liu. There is no discussion that the coupling between flexible and rigid components is "constraint-based" nor that it is a two-way coupling. However, Liu teaches in Fig. 1 Arms and joints Abstract: The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. B. Establishment of Rigid-Flexible Coupling Model: For the robot model, only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies. constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed. Therefore the argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,8-11,21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20200338724 A1) in view of Liu (“Rigid-Flexible Coupling Simulation and Vibration Analysis of Flexible Robot”)
Regarding claim 1, Hayashi teaches A system for suppressing vibration in a robotic system, comprising: ([0045] the computer 30 performs learning for reducing the vibration of the robot R)
memory storing a definition of a robot defining a plurality of components of the robot and storing an input animation for the robot specifying motion of the components of the robot over a time period; ([0024] the computer 30 includes: a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.; [0026] The storage unit 33 stores: a vibration acquisition program (vibration acquisition means) 33 c for acquiring a vibration state of the distal end section of the robot R; and a vibration trajectory drawing program (vibration trajectory drawing means) 33 d for drawing the vibration state of the distal end section of the robot R, which is acquired by means of the vibration acquisition program 33 c, along the distal end section of the robot R. Furthermore, the storage unit 33 also stores a learning program (learning means) 33 e. [0035] When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time.)
a processor communicatively linked to the memory; ([0024] As shown in FIG. 5, the computer 30 includes: a processor 31, such as a CPU; a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.;)
a simulator provided by the processor running software ([0033] The computer 30 moves the robot R in the simulation in accordance with the operation program 33 b), 
wherein the simulator performs a dynamic simulation of the robot performing the input animation([0028] The robot R shown in FIG. 4 has a plurality of servomotors (drive motors) 11 a, 12 a, 13 a, 14 a, 15 a, and 16 a (FIG. 6) that drive arm members 11, 12, 13, 14, 15, and 16 about a plurality of movable axes J1, J2, J3, J4, J5, and J6, respectively. [0034] The model of the robot R in the simulation has information regarding the weight and rigidity of each of the arm members 11, 12, 13, 14, 15, and 16, the weight and rigidity of each of the servomotors 11 a, 12 a, 13 a, 14 a, 15 a, and 16 a, and the weight and rigidity of each of the reducers.) 
and wherein the dynamic simulation predicts vibrations for the robot in performing the defined motion; and ([0045] Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33 e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33 b.)
an optimizer provided by the processor running software, wherein the optimizer generates a retargeted motion for the components by adjusting the defined motion to suppress a portion of the vibrations predicted by the dynamic simulation, and ([0046]  the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11 a, 12 a, 13 a, 14 a, 15 a, and 16 a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33 e is stored in the storage unit 33. [0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement.)
wherein the optimizer generates the retargeted motion by minimizing differences and in the retargeted motion and by allowing vibrations in one or more of the components disposed between the rigid components.  (Claim 9 wherein the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user [0050] Although even slight vibration exerts a big influence on the processing accuracy of a workpiece, for example, when the distal end section of the robot R has reached a processing point or during processing, small vibration may not be problematic while the distal end section of the robot R is just moving. Such a determination differs depending on the type of workpiece, the type of processing to be applied to the workpiece, requirements for the processing accuracy, etc. Thus, the fact that the user can easily and reliably grasp the state of vibration, as described above, is extremely advantageous for improving both the work efficiency of the robot R and the work accuracy of the robot R.)
Hayashi does not expressly disclose but Liu discloses between locations of a set of marker points on one or more of the rigid components in the defined motion (B.establishment of Rigid-Flexible Coupling Model: It should be noted that it is necessary to set the external connection points at the corresponding constraints after the component model is discrete into finite element model. These external connection points automatically generate Marker points after MNF is read into ADAMSTM. The deformation of flexible body relative to rigid body at the connection can be calculated by measuring the displacement of each Marker point. where RP is deformation of flexible body relative to rigid body at connection point; X is position vector of flexible body in reference coordinate system; GTB is transformation matrix from the coordinate system of flexible body to reference coordinate system. SP is position vector of the Marker point in coordinate system of the flexible body before deformation. UP is deformation vector of Marker point obtained by modal superposition method) 
including modeling a first set of the components as flexible components and a second set of the components as rigid components, wherein each of the flexible components is coupled at opposite ends to differing ones of the rigid components, (Fig. 1 Arms and joints Abstract: The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. B. Establishment of Rigid-Flexible Coupling Model: For the robot model, only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies. constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding Claim 3, Hayashi does not expressly disclose, but Liu discloses wherein the ends of the flexible components are coupled to the rigid components using constraint-based, two-way coupling.  (Fig. 1 Arms and joints Abstract: The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. B. Establishment of Rigid-Flexible Coupling Model: constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding claim 4, Hayashi teaches wherein the input animation includes a set of motor trajectories and wherein the optimizer modifies the set of motor trajectories to generate the retargeted motion for the components. ([0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement)
Regarding claim 5, Hayashi teaches wherein the memory stores the set of marker points on the components of the robot are user selected (Claim 9 wherein the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user.) and wherein the optimizer modifies the set of motor trajectories to retain trajectories of the user-selected marker points from the defined motion in the retargeted motion.  ([0045] Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33 e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33 b [0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement)
Regarding claim 6, Hayashi teaches wherein the set of user- selected marker points are on rigid components of the robot.  (Claim 9 wherein the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user)
Regarding claim 8, Hayashi does not expressly disclose, but Liu discloses wherein the minimizing of differences is adapted to allow a small amount of overshooting of target locations of the set of marker points to reduce global error regarding relative positioning of the set of marker points during the retargeted positioning.  (B.establishment of Rigid-Flexible Coupling Model: It should be noted that it is necessary to set the external connection points at the corresponding constraints after the component model is discrete into finite element model. These external connection points automatically generate Marker points after MNF is read into ADAMSTM. The deformation of flexible body relative to rigid body at the connection can be calculated by measuring the displacement of each Marker point. where RP is deformation of flexible body relative to rigid body at connection point; X is position vector of flexible body in reference coordinate system; GTB is transformation matrix from the coordinate system of flexible body to reference coordinate system. SP is position vector of the Marker point in coordinate system of the flexible body before deformation. UP is deformation vector of Marker point obtained by modal superposition method)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding claim 9, Hayashi does not expressly disclose, but Liu discloses wherein the generating of the retargeted motion comprises retaining orientations of the marker points as defined in the specified motion of the input animation.  (B.establishment of Rigid-Flexible Coupling Model: It should be noted that it is necessary to set the external connection points at the corresponding constraints after the component model is discrete into finite element model. These external connection points automatically generate Marker points after MNF is read into ADAMSTM. The deformation of flexible body relative to rigid body at the connection can be calculated by measuring the displacement of each Marker point. where RP is deformation of flexible body relative to rigid body at connection point; X is position vector of flexible body in reference coordinate system; GTB is transformation matrix from the coordinate system of flexible body to reference coordinate system. SP is position vector of the Marker point in coordinate system of the flexible body before deformation. UP is deformation vector of Marker point obtained by modal superposition method)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding claim 10, Hayashi teaches wherein the generating of the retargeted motion includes retaining positions of a tracked set of the rigid components in global coordinates relative to the input animation. ([0025] The storage unit 33 stores an operation program 33 b for the robot R. The operation program 33 b is created on the basis of a reference coordinate system of the robot R and is used to sequentially dispose a distal end section of the robot R at a plurality of predetermined positions and in a plurality of predetermined orientations in the reference coordinate system.)
Regarding claim 11, Hayashi teaches further comprising a robot controller including the processor and wherein the robot controller generates a set of control signals for a physical implementation of the robot based on the retargeted motion generated by the optimizer.   ([0034] the simulated robot R is disposed at the same position as the real robot R with respect to the reference coordinate system. Thus, an operation of the simulated robot R based on the operation program 33 b is the same as an operation of the real robot R based on the operation program 33 b.)
Regarding claim 21, Hayashi does not expressly disclose but Liu discloses wherein the flexible components are represented by the simulator using deformable bodies and the rigid components are represented by the simulator as rigid bodies(Fig. 1 Arms and joints Abstract: the paper focused on the kinematics simulation analysis of the rigid-flexible coupling robot. The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. I. INTRODUCTION: The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations B. Establishment of Rigid-Flexible Coupling Model: only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies; constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Claims 2,12-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20200338724 A1) in view of Liu (“Rigid-Flexible Coupling Simulation and Vibration Analysis of Flexible Robot”) in further view of Han (CN 107433589 A)
Regarding claim 2, Hayashi does not expressly disclose but Han discloses wherein the portion of the vibrations that is suppressed comprises low-frequency, large-amplitude vibrations of one or more of the components of the robot.  ([0013] in the step S2, pre-run the collected vibration signal according to the step S1, wherein the vibration signal is used to represent the vibration value of the accelerometer, and the high-frequency and low frequency signals are removed by band-pass filtering, and then the Fourier transform The first two-order characteristic frequencies are extracted by changing the FFT, and the damping ratio is obtained according to the multi-cycle amplitude attenuation, and the vibration parameters of the industrial robot are obtained.)
In this way, the system of Han includes a kind of robot vibration suppressing method. Like Hayashi, Han is concerned with suppressing robot vibration.
Therefore, from these teachings of Han and Hayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Han to the system of Hayashi since doing so would enhance the system by removing low frequency.
Regarding claim 12, Hayashi teaches A system for suppressing vibration in a robotic system, comprising: ([0045] the computer 30 performs learning for reducing the vibration of the robot R)
memory storing parameters of a target robotic system and an input motion for the target robotic system ([0024] the computer 30 includes: a storage unit 33 that has a non-volatile storage, a ROM, a RAM, etc.; [0025] The storage unit 33 stores a system program 33 a, and the system program 33 a serves basic functions of the computer 30. The storage unit 33 stores an operation program 33 b for the robot R [0026] The storage unit 33 stores: a vibration acquisition program (vibration acquisition means) 33 c for acquiring a vibration state of the distal end section of the robot R; and a vibration trajectory drawing program (vibration trajectory drawing means) 33 d for drawing the vibration state of the distal end section of the robot R, which is acquired by means of the vibration acquisition program 33 c, along the distal end section of the robot R. Furthermore, the storage unit 33 also stores a learning program (learning means) 33 e.), wherein the input motion is defined by a set of motor trajectories defining movement of components of the robotic system; (Fig. 4 element L trajectory)
an optimizer modifying the set of motor trajectories to suppress low-frequency vibrations of a plurality of the components of the robotic system during operations to perform a retargeted motion based on the input motion, and ([0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement)
Hayashi does not expressly disclose, but Liu discloses a differential dynamics simulator generating a simulation of the input motion by modeling the target robotic system by representing flexible parts of the components with deformable bodies and stiff parts of the components with rigid bodies, wherein the optimizer modifies the set of motor trajectories based on the simulation.  (Fig. 1 Arms and joints Abstract: the paper focused on the kinematics simulation analysis of the rigid-flexible coupling robot. The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. I. INTRODUCTION: The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations B. Establishment of Rigid-Flexible Coupling Model: only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies; constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Hayashi does not expressly disclose, but Han discloses to suppress low-frequency vibrations ([0013] in the step S2, pre-run the collected vibration signal according to the step S1, wherein the vibration signal is used to represent the vibration value of the accelerometer, and the high-frequency and low frequency signals are removed by band-pass filtering, and then the Fourier transform The first two-order characteristic frequencies are extracted by changing the FFT, and the damping ratio is obtained according to the multi-cycle amplitude attenuation, and the vibration parameters of the industrial robot are obtained.)
In this way, the system of Han includes a kind of robot vibration suppressing method. Like Hayashi, Han is concerned with suppressing robot vibration.
Therefore, from these teachings of Han and Hayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Han to the system of Hayashi since doing so would enhance the system by removing low frequency.
Regarding claim 13, Hayashi teaches wherein the modifying comprised determining a minimized quantity that is error in tracked marker points relative to the input motion integrated over time.  (Claim 9 wherein the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user [0035] When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R. The vibration state to be acquired is, in one example, vibration data indicating vibration of the distal end section. The vibration data can be data of the acceleration of the distal end section, which changes over time, or data of the amplitude of the distal end section, which changes over time [0050] Although even slight vibration exerts a big influence on the processing accuracy of a workpiece, for example, when the distal end section of the robot R has reached a processing point or during processing, small vibration may not be problematic while the distal end section of the robot R is just moving. Such a determination differs depending on the type of workpiece, the type of processing to be applied to the workpiece, requirements for the processing accuracy, etc. Thus, the fact that the user can easily and reliably grasp the state of vibration, as described above, is extremely advantageous for improving both the work efficiency of the robot R and the work accuracy of the robot R.)
Regarding claim 14, Hayashi teaches wherein the modifying comprises minimizing distances between simulated locations of points on one or more of the components and target location of the points in the input motion. ([0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement)
Regarding claim 15, Hayashi does not expressly disclose, but Liu discloses wherein the simulation is further generated by enforcing two-way coupling constraints between ends of the deformable bodies coupled to the rigid bodies.  (Fig. 1 Arms and joints Abstract: the paper focused on the kinematics simulation analysis of the rigid-flexible coupling robot. The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. I. INTRODUCTION: The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations B. Establishment of Rigid-Flexible Coupling Model: only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies; constraints and external connection points are set; A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding claim 16, Hayashi does not expressly disclose, but Liu discloses wherein the simulation includes enforcing mechanical constraints between coupled pairs of the rigid bodies and wherein the enforcing of the mechanical constraints and the two-coupling constraints is performed using a unified constrained dynamics model.  (Fig. 1 Arms and joints Abstract: the paper focused on the kinematics simulation analysis of the rigid-flexible coupling robot. The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. B. Establishment of Rigid-Flexible Coupling Model: only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies; constraints and external connection points are set; I Introduction: The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Regarding claim 17, Hayashi teaches A method of suppressing vibration in a robotic systems, comprising: ([0045] the computer 30 performs learning for reducing the vibration of the robot R)
receiving a set of input motions for a robot; ([0025] The storage unit 33 stores an operation program 33 b for the robot R.)
simulating the robot operating based on the set of input motions by representing, during replaying of the set of input motions, ([0033] The computer 30 moves the robot R in the simulation in accordance with the operation program 33 b)
based on the simulating, identifying vibrations of the components of the robot; and ([0035] When the robot R is moved in the simulation, the computer 30 acquires a trajectory and a vibration state of the distal end section of the robot R.)
optimizing the set of input motions to generate a retargeted motion for the components of the robot ([0046]  the computer 30 searches for an optimal operation of the robot R while changing the operating speed, e.g., the operating speed of each of the servomotors 11 a, 12 a, 13 a, 14 a, 15 a, and 16 a, little by little. Then, an improved operation program that is improved on the basis of the learning program 33 e is stored in the storage unit 33. [0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement.)
Hayashi does not expressly disclose, but Liu discloses flexible components of the robot as deformable bodies and rigid components of the robot as rigid bodies and by enforcing two-way coupling constraints between ends of the deformable bodies and the rigid bodies; (Fig. 1 Arms and joints Abstract: the paper focused on the kinematics simulation analysis of the rigid-flexible coupling robot. The kinematics simulations of rigid robot model and rigid-flexible coupling robot model are carried out. B. Establishment of Rigid-Flexible Coupling Model: only low-rigidity components are considered flexible, including Arm7, Arm76, Arm54, Arm32, and Arm21, and the others are still treated as rigid bodies; constraints and external connection points are set; I Introduction: The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations A. Import Model: The robot model established in SolidWorksTM is imported into ADAMSTM. The material of each component is set to aluminum. The density is 2740kg/m3 , the Young's modulus is 7.2×104 MPa and the Poisson's ratio is 0.33. The coordinate system of the robot end is created to facilitate viewing of the end trajectory. The simulation environment is further set finally E. Virtual Prototype Simulation: The simulation time and step are set to 9.425s and 500, respectively. Firstly, the rigid robot model is simulated and the results are saved. Then, the generated MNFs are imported to replace its corresponding rigid components for rigid-flexible coupling simulation. After the simulation, by applying ADAMS/Postprocessor in ADAMSTM software, the variation of end trajectory, angular velocity, angular acceleration and torque of every joints with time can be obtained easily. And the curve data can be edited and analyzed.)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by focusing on the kinematics simulation analysis of the rigid-flexible coupling robot.
Hayashi does not expressly disclose, but Han discloses that suppresses the low-frequency vibrations.  ([0013] in the step S2, pre-run the collected vibration signal according to the step S1, wherein the vibration signal is used to represent the vibration value of the accelerometer, and the high-frequency and low frequency signals are removed by band-pass filtering, and then the Fourier transform The first two-order characteristic frequencies are extracted by changing the FFT, and the damping ratio is obtained according to the multi-cycle amplitude attenuation, and the vibration parameters of the industrial robot are obtained.)
In this way, the system of Han includes a kind of robot vibration suppressing method. Like Hayashi, Han is concerned with suppressing robot vibration.
Therefore, from these teachings of Han and Hayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Han to the system of Hayashi since doing so would enhance the system by removing low frequency.
Regarding claim 19, Hayashi does not expressly disclose, but Liu discloses wherein the simulating comprises discretizing the deformable bodies with finite elements (B. Establishment of Rigid-Flexible Coupling Model: Another method is to apply a finite element software to generate modal neutral files) and simulating the dynamic behavior of the deformable bodies while replaying the set of input motions. (I Introduction: robot is simulated by rigid-flexible coupling. The deformation and vibration of the robot occurs easily and the effect of vibration on the motion accuracy of the robot end is large. Therefore, in the dynamic analysis process, low-stiffness parts of model components should be treated as flexible bodies to obtain the end working tracks and vibrations)
In this way, the system of Liu includes a simulation is more realistic and provides theoretical basis for the structural optimization and vibration control of the robot (conclusion). Like Hayashi, Liu is concerned with vibration analysis of a robot.
Therefore, from these teachings of Hayashi and Liu, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Liu to the system of Hayashi since doing so would enhance the system by including simulation by rigid-flexible coupling of the rigid-flexible coupling robot.
Regarding claim 20, Hayashi teaches wherein the optimizing comprises comparing differences between trajectories for a set of user-selected points on the rigid components during the replaying of the set of input motions and target trajectories for the set of user-selected points defined by the set of input motions and further comprises optimizing, based on the comparing, motion profiles of motors of the robot to reduce visible vibrations in the robot. (Claim 9 wherein the learning unit performs the learning about vibration of the distal end section only in the selected region arbitrarily selected by a user [0045] Furthermore, the computer 30 performs learning for reducing the vibration of the robot R, on the basis of the learning program (learning means) 33 e, which is stored in the storage unit 33. For example, when the user inputs a target value for the vibration of the distal end section of the robot R and instructs start of the learning, by using the input device 34, the computer 30 moves the robot R in the simulation a plurality of times on the basis of the operation program 33 b [0048] When displaying the trajectory L of the distal end section of the robot R on the display unit 32 and the display device 36, the computer 30 displays the vibration state before the improvement and the vibration state after the improvement, on the display unit 32 and the display device 36, on the basis of the vibration trajectory drawing program 33 d. It is preferred that the vibration state before the improvement and the vibration state after the improvement be displayed so as to be distinguishable from each other. In one example, as shown in FIG. 4, the color or the display manner of the trajectory L that indicates the vibration state after the improvement is made different from the color or the display manner of the trajectory L that indicates the vibration state before the improvement. In FIG. 4, the vibration state before the improvement is shown with a dashed line. The vibration state after the improvement is also displayed in any of the above-described display manners for the vibration state before the improvement)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20200338724 A1) in view of Liu (“Rigid-Flexible Coupling Simulation and Vibration Analysis of Flexible Robot”) in further view of Han (CN 107433589 A) in further view of Weiss (US 20120055990 A1)
Regarding claim 18, Hayashi does not expressly disclose but Weiss discloses wherein the optimizing comprises performing a space-time optimization on motor controls defined by the set of input motions using a continuous adjoint method.  ([0029] The adjoint algorithm, also known as adjoint method, is based on making a single simulation of a modified model called the Adjoint Model in order to determine the effect of all the perturbation sources that affect the miss distance. The adjoint model can be readily obtained from a linearization of the original model by performing some straightforward block diagram manipulations. Alternatively, the adjoint model can be obtained easily from a state-space representation of the original model. It can mathematically be proven that for deterministically analyzing guidance loops, the separate influence of the initial condition and of the input of the time-varying system on the final value of the output, it is enough to compute one initial-value solution of the adjoint system.)
In this way, the system of Weiss includes deployment to mislead an incoming missile directed to a mother platform. Like Hayashi, Weiss is concerned with following a path.
Therefore, from these teachings of Weiss and Hayashi, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Weiss to the system of Hayashi since doing so would enhance the system by using the adjoint algorithm.
 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20200338724 A1) in view of Liu (“Rigid-Flexible Coupling Simulation and Vibration Analysis of Flexible Robot”) in further view of Nilsson (US-20160221189-A1)
Regarding claim 22, Hayashi does not expressly disclose but Nilsson discloses wherein the flexible components are represented using an elastodynamics model. ([0083] the link 9 can be considered as being part of the joint 7. It is then assumed that the link 9 only transfers forces along its direction, i.e. it only transfers pull and/or push forces without significant bending and/or torsion such that the elasto-dynamic properties of the link 9 can be included in the joint properties that can be determined)
In this way, the system of Nilsson includes modeling elasticity of the links and joints of a manipulator and the resulting compliance. Like Hayashi, Nilsson is concerned with modeling a robot.
Therefore, from these teachings of Hayashi and Nilsson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nilsson to the system of Hayashi since doing so would enhance the system by using the elasto-dynamic properties of the link.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/             Supervisory Patent Examiner, Art Unit 3664